Citation Nr: 1703789	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-43 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a compensable initial evaluation for gynecological disability, to include a separate compensable evaluation for total hysterectomy.

2.  Entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Daughter



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from March 1943 to July 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In June 2013 the RO granted entitlement to service connection for salpingitis and assigned a noncompensable evaluation.  The Veteran appealed this decision and the issue certified on appeal to the Board was entitlement to a compensable initial evaluation for salpingitis.  In an explanation attached to the Veteran's claim, dated in December 2012, the Veteran reported that she suffered from chronic bilateral right lower quadrant pain.  At the recent hearing before the Board, the Veteran's representative argued that the claim should actually be characterized as an increased rating for a gynecological disability, to include a separate rating for a total hysterectomy.  

The issue of whether an August 24, 1960, rating decision denying service connection for ovarian cysts should be revised or reversed due to clear and unmistakable error (CUE) has been raised by the record in a May 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

As discussed below, the CUE claim is inextricably intertwined with the Veteran's assertion that the service-connected disability should be expanded to include a claim for increased rating for a gynecological disability.  The increased rating claim is as noted on the title page.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals that the Veteran receives treatment from Dr. E.G. and, at the hearing before the undersigned, it was noted that the Veteran received continuous treatment.  Other than a statement from the Veteran's gynecologist, dated in October 2014, and two statements from Dr. C.K., treatment records have not been obtained and associated with the claims file.  On remand, the Veteran must be asked to identify all treatment providers and asked to provide authorization for VA to obtain and associate with the claims file treatment records.  38 C.F.R. § 3.159.

In May 2013 the Veteran was afforded a VA medical examination.  The Veteran was noted to have had a hysterectomy, but the reason for such was not noted by the examiner or offered by the Veteran.  The examiner considered the reports of right upper quadrant pain during service which was diagnosed as chronic salpingitis and her complaints of continued right upper quadrant pain and opined that the Veteran's salpingitis was at least as likely as not incurred in or caused by the gynecological complaints while in military service.  While the examiner had noted that the Veteran had undergone a hysterectomy, salpingitis was the only diagnosis addressed by the examiner.  Service connection was granted and the initial noncompensable rating assigned for salpingitis.  The Veteran essentially argues that the right upper quadrant pain suffered in service, and referenced by the VA examiner, is what led to the hysterectomy.  

At the hearing before the undersigned the Veteran's representative essentially argued that the examiner was inadequate because it was not performed by an examiner who specializes in obstetrics and gynecology.  The Veteran's daughter reported that the Veteran underwent her hysterectomy at some point between 1962 and 1966.  At the hearing the undersigned noted that the opinion regarding the Veteran's hysterectomy was inadequate and that another opinion was necessary with regard to whether the Veteran's hysterectomy was related directly to service or was related to the Veteran's service-connected disability.  As such, the Board remands this issue for an opinion to be obtained with regard to the etiology of the Veteran's hysterectomy.  38 C.F.R. § 3.159; See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As noted above, the record reveals a claim of whether there was CUE in an August 24, 1960, rating decision to the extent that it denied entitlement to service connection for ovarian cysts.  This issue has been referred for AOJ consideration.

As the adjudication of this referred issue may impact upon the claim of entitlement to a compensable initial evaluation for gynecological disability, to include a separate compensable evaluation for total hysterectomy, namely the period of the evaluation on appeal, the issues are inextricably intertwined.  Thus, a decision by the Board on the claim currently on appeal would, at this point, be premature.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In addition, although the Veteran is currently in receipt of service-connected benefits for only one disability, as this remand seeks a medical opinion to determine whether the Veteran is entitled to a separate evaluation for total hysterectomy, the outcome may impact the adjudication of the issue of entitlement to a 10 percent evaluation based on multiple, noncompensable, service-connected disabilities pursuant to 38 C.F.R. § 3.324.  Therefore, these issues are inextricably intertwined and, as above, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that she identify all relevant treatment providers, to include Dr. E.G. 

2.  Thereafter, after obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records identified by the Veteran, including treatment records from Drs. E.G. and C.K.

3.  Take all appropriate action to develop and adjudicate the issue of whether there was CUE in an August 24, 1960, rating decision to the extent that it denied entitlement to service connection for ovarian cysts.

4.  After completion of the foregoing, forward the claims file to an appropriate VA medical examiner, preferably one specializing in obstetrics and gynecology, to obtain a medical opinion regarding whether it is at least as likely as not that the Veteran's total hysterectomy is related to her active duty service, to include her complaints of right upper quadrant pain and salpingitis.  The examiner must also render an opinion regarding whether the Veteran's total hysterectomy is at least as likely as not caused or aggravated by the Veteran's service-connected salpingitis.  The claims folder and copies of all pertinent records should be made available to the examiner for review.  In answering the question, the examiner must comment upon the Veteran's service treatment records and the examination report dated in May 2013.

5.  Thereafter, readjudicate the issues.  If the benefits sought on appeal remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


